THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILSON HERNANDEZ,
Petitioner :
V. : 3:11-CV-1824
: (JUDGE MARIANI)
SUPERINTENDENT of SCI-DALLAS, et al., :
Respondents
MEMORANDUM

On October 4, 2011, Wilson Hernandez filed a Petition for a Writ of Habeas Corpus
pursuant to 28 U.S.C. § 2254 (Doc. 1), which he subsequently amended on February 16,
2012 (Doc. 5). Petitioner subsequently filed a Motion to Amend Petition for Writ of Habeas
Corpus Filed Pursuant to 28 U.S.C. § 2254 (Doc. 22) requesting that he be granted leave to
amend his Petition to include a claim that his sentence of life without parole violated his
Constitutional rights under the Eighth and Fourteenth Amendments.

On May 2, 2019, Magistrate Judge Carlson issued a Report and Recommendation
(“R&R”) (Doc. 28) recommending that Petitioner's Motion to Amend be denied and that his
Petition for Writ of Habeas Corpus also be denied. Petitioner filed Objections to the
Magistrate’s R&R (Docs. 29, 30).

Upon de novo review of Magistrate Judge Carlson’s R&R (Doc. 28), Petitioner's
Objections thereto (Docs. 29, 30), and all relevant filings, the Court will overrule the

Objections and adopt the pending R&R.

 
A District Court may “designate a magistrate judge to conduct hearings, including
evidentiary hearings, and to submit to a judge of the court proposed findings of fact and
recommendations for the disposition” of certain matters pending before the Court. 28 U.S.C.
§ 636(b)(1)(B). If a party timely and properly files a written objection to a Magistrate Judge's
Report and Recommendation, the District Court “shall make a de novo determination of those
portions of the report or specified proposed findings or recommendations to which objection
is made.” Id. at § 636(b)(1)(C); see also, Brown v. Astrue, 649 F.3d 193, 195 (3d Cir. 2011);
M.D. Pa. Local Rule 72.3.

Here, Petitioner raises two Objections to the Magistrate Judge’s R&R: (1) that his
“separate sentences of life without parole (.WOP) for second-degree murder and aggregate
term of 9-18 years for robbery and conspiracy is an illegal sentence that violated Petitioner's
rights under the Fourteenth Amendment”; and (2) that his sentence of life without parole is
unconstitutional. (See Docs. 29, Doc. 30).

With respect to Petitioner's assertion that his separate sentences constituted an
“illegal sentence”, the R&R properly determined that the claim was unexhausted and
procedurally defaulted (Doc. 28, at 21)(see 42 Pa.C.S.A. § 9544(b)). In his Objections,
Hernandez does not assert that the Magistrate Judge erred in stating that he did not present
this claim in his first PCRA petition, but rather that “a challenge to the legality of a sentence
cannot be waived and may be raised at any time in the adversarial proceedings.” (Doc. 30,

at 3). Such an argument, that a prisoner may challenge his sentence on a basis raised for
the first time on a habeas petition in federal court, runs afoul of the very strictures of habeas
relief. As explained by the Supreme Court, “[blefore a federal court may grant habeas relief
to a state prisoner, the prisoner must exhaust his remedies in state court. In other words,
the state prisoner must give the state courts an opportunity to act on his claims before he
presents those claims to a federal court in a habeas petition.” O’Sullivan v. Boerckel, 526
U.S. 838, 842 (1999). A claim has been exhausted when it has been “fairly presented” to
the state court. Picard v. Connor, 404 U.S. 270, 275 (1971). This means that the federal
habeas claim “must be the substantial equivalent of that presented to the state courts.”
Lambert v. Blackwell, 134 F.3d 506, 513 (3d Cir. 1997). Here, Hernandez did not raise his
claim of an “illegal sentence” in his first PCRA petition, and the state court was thus not
afforded an opportunity to review or act upon this claim. Nor does Petitioner assert in his
Objections that there is any basis for a finding by this court that his procedural default
should be excused.

Petitioner's second Objection, that his sentence is “disproportionate” and that he
“should be allowed to argue in this federal habeas proceeding that the rights established in
Miller v. Alabama, 132 S.Ct. 2455 (2012), and Montgomery v. Louisiana, 136 S.Ct. 718
(2016), apply to him” (Doc. 30, at 4) also does not afford Petitioner relief. As Magistrate
Judge Carlson noted, Petitioner unsuccessfully raised this same argument in his third PCRA
petition. There, the Superior Court of Pennsylvania, in affirming the PCRA court's order,

explained:
... Hernandez claims that the Supreme Court's holding in Miller prohibits the
imposition of a mandatory life sentence in his case because “[alll of the
characteristics and circumstances attendant to his youth did not disappear
when [he] turned 18.” PCRA Petition, 9/5/12, at 8a. However, as both the PCRA
court and counsel properly conclude, the high court's ruling in Miller applies
solely to defendants who had not reached the age of majority, or 18 years of
age, at the time they committed their crime, and this Court has previously
declined to extent [sic] PCRA relief under Miller to defendants 18 years of age
and older. See Commonwealth v. Cintora, 69 A.3d 759, 764 (Pa. Super. 2013)
(contention that a newly-recognized constitutional right should be extended to
others does not render their petition timely pursuant to section 9545(b)(1)/iii)).
Accordingly, Miller is inapplicable to Hernandez's case and the PCRA court
properly dismissed his petition as untimely.

(Doc. 27-4, at 69). Just as in the Pennsylvania state courts, as the R&R correctit explains,
federal “courts in this circuit have consistently declined to extend Miller to convicted
offenders who were eighteen at the time they committed the offense for which they were
convicted.” (Doc. 28, at 27-28) (collecting cases).! The Court agrees with the R&R's
conclusion that Miller has no application to adult offenders such as Hernandez (id. at 28),
and that Petitioner's request to amend his § 2254 Petition to include this claim would be

futile in so much as the argument “fails on its merits.”

 

1 Petitioner's reliance on Cruz v. United States, an unpublished opinion from the District Court of
Connecticut is without any precedential, or persuasive, value here. In Cruz, the District Court granted a
request for habeas relief to a petitioner who was serving a life sentence for killing two individuals when he
was just over eighteen years old. 2018 WL 1541898 (D.Conn. 2018). Nonetheless, a year after the District
Court's decision in Cruz, the Second Circuit (of which the District of Connecticut belongs), in a separate
action found that defendants there, who were between the ages of 18 and 22 years old at the time of their
crimes, were not entitled to relief from their mandatory life sentences on the basis of Miller. As explained
by the Second Circuit, “‘a line must be drawn,’ and the Supreme Court has repeatedly chosen in the Eighth
Amendment context to draw that line at the age of 18, which ‘is the point where society draws the line for
many purposes between childhood and adulthood” and therefore “[s]ince the Supreme Court has chosen
to draw the constitutional line at the age of 18 for mandatory minimum life sentences, Miller, 567 U.S. at
465, 132 S.Ct. 2455, the defendants’ age-based Eighth Amendment challenges to their sentences must
fail.” United States v. Sierra, 933 F.3d 95, 97 (2d Cir. 2019).

4

 

 

 
For the foregoing reasons, as well as those set forth in the R&R (Doc. 28), the Court
will overrule Petitioner's Objections, adopt the pending R&R, and thus deny Wilson
Hernandez’s Motion to Amend Petition for Writ of Habeas Corpus Filed Pursuant to 28

U.S.C. § 2254 and his Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254

 

 

  

Robert D. Mariani
United States District Judge
